In an action against an insurer, inter alia, to recover damages for its failure to satisfy a judgment obtained against its insured, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered March 12, 1976, in favor of defendant, upon the trial court’s dismissal of the complaint at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact findings have been presented for review. The factual issues raised at the trial should have been submitted to the jury for resolution. We note, however, that punitive damages are not warranted upon the facts of this case. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.